IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-40579
                         Summary Calendar



THOMAS SOSA,

                                         Plaintiff-Appellant,


versus

UNKNOWN HINOJOSA;
CORRECTION CORPORATION OF AMERICA,

                                         Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                        USDC No. L-95-CV-71
                        - - - - - - - - - -
                           April 28, 1997
Before DAVIS, EMILIO M. GARZA and STEWART, Circuit Judges.

PER CURIAM:*

     Thomas Sosa, TDCJ inmate # 668562, has filed a motion to

proceed in forma pauperis (IFP) in his appeal of the district

court’s dismissal as frivolous of his civil rights complaint.

Sosa alleged in the complaint that he was denied access to the

courts while incarcerated at the Correction Corporation of




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-40579
                               - 2 -

America facility in Laredo, Texas, because the law library at the

facility was inadequate.

     Sosa’s motion to appeal IFP is GRANTED.   Sosa’s motion for

the production of documents is DENIED as unnecessary.   An initial

partial filing fee of $1.58 is assessed.    See 28 U.S.C.

§ 1915(b)(4).   Sosa also is required to make monthly payments of

20 percent of the preceding month’s income, should he receive any

funds in his account.   Id. at § 1915(b)(2).   The Texas Department

of Criminal Justice is directed to forward payments from Sosa’s

account to the clerk of the district court each time his account

exceeds $10 until the filing fee is paid.

     Because no further briefing is necessary, we proceed to the

merits of the appeal.   See Clark v. Williams, 693 F.2d 381, 381-

82 (5th Cir. 1982).   We have reviewed the record and the briefs

of the parties and find no reversible error.   Accordingly, we

AFFIRM for the reasons stated by the district court.    See Sosa v.

Hinojosa, No. L-95-71 (S.D. Tex. Apr. 27, 1996).

     Motion for IFP GRANTED; motion for production of documents

DENIED; AFFIRMED.